Judgment of the City Court of Yonkers, in favor of plaintiff, reversed on the law, with costs, and complaint dismissed, with costs. Plaintiff, one of defendant’s employees, claims to have been injured by reason of the closing of a window upon his hand in the loft in which he was engaged to work. His claim is that while his employment began at seven o’clock in the evening, he arrived a few minutes before, entered upon the premises and, without removing his coat or any of his clothing, went to the window to assure himself that his automobile was safe. The sole Issue raised on this appeal is whether or not the plaintiff’s remedy for damages is governed by the provisions of the Workmen’s Compensation Law. We think *831that it is. (Bodie v. New York & Queens Electric Light & Power Co., 240 App. Div. 856; affd., 264 N. Y. 556, and cases there cited.) Hagarty, Davis, Johnston, Adel and Close, JJ., concur.